Citation Nr: 1411280	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  10-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1982 to December 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Evidence pertinent to the matter on appeal was received by VA in October 2012.  The Veteran has waived initial RO consideration of this evidence.


FINDING OF FACT

A VA physician has essentially indicated that the Veteran's low back degenerative disc disease is chronically worsened by service-connected left knee disability.


CONCLUSION OF LAW

Low back degenerative disc disease is aggravated by service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable Board decision below to grant the claim for service connection for low back disability, any deficiency as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The Veteran's service-connected disabilities include capsulitis of the left knee.  VA records have indicated that the Veteran has low back degenerative disc disease.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's low back disability is chronically worsened by service-connected left knee disability.  In this regard, the Board notes that in October 2009 a VA physician stated as follows:

In my opinion, [the Veteran's] left knee [dysfunction] is most likely contributing to the level of his chronic back pain due to the altered body biomechanics, including altered gait.

The Board notes that the October 2009 VA physician's opinion is uncontradicted.  In this regard, while in July 2009 the Veteran underwent a VA examination that was to address the medical matters raised by this appeal, the July 2009 VA examiner did not state whether the Veteran's low back disability was aggravated (worsened) by his service-connected left knee disability.  Not only is the October 2009 VA physician's opinion uncontradicted, the Board finds that a September 2008 statement from a VA physician tends to support the October 2009 VA physician's opinion linking the Veteran's low back problem to his left knee disability.

The Board observes that the October 2009 VA physician's opinion did not overtly provide or establish a baseline level of disability for the low back disability before it was worsened by the service-connected left knee disability.  However, while 38 C.F.R. § 3.310 states that such evidence should be provided, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable evaluation, which is not the issue immediately before the Board.

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's low back disability is causally related to his service-connected left knee disability.  In reviewing the foregoing, the Board has been cognizant of the "benefit of the doubt" rule, and has resolved doubt in the Veteran's favor in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for low back degenerative disc disease, on the basis of aggravation by service-connected disability, is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


